Citation Nr: 0721328	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO. 03-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

J.M. Wagman


INTRODUCTION

The veteran had active duty from March 1968 to October 1969, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD. Having carefully reviewed the evidence in light of the 
applicable law, the Board finds that additional development 
is required.

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002). If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 
A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. See 
Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record. However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event. See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

While the veteran is diagnosed as having PTSD, the record is 
not developed as to the question of a stressor. 

The record shows that the veteran was in Vietnam from October 
1968 to October 1969. At various times during the pendency of 
this appeal, he has alleged that while a member of Company B, 
725th Maintenance Battalion, 25th Infantry Division, APO San 
Francisco 96385, his installation came under both rocket and 
mortar fire. The veteran has specifically alleged that most 
of these incidents occurred during the TET offensive.

As noted above, a veteran need not substantiate his actual 
presence during the stressor event - instead, his exposure to 
the stressor may be suggested by his assignment to his unit 
during the occurrence of the event or events in question. The 
Board finds in this regard that the veteran's report of 
incoming rocket and mortar fire, occurring principally during 
the TET offensive, warrants an additional inquiry towards 
substantiation of the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the veteran 
and request that he provide, within a 60 
day time frame, the dates of incoming 
rocket and/or mortar attacks to his 
installation. The veteran is to be 
advised that his citation of the TET 
offensive is insufficient to respond to 
this inquiry, because of the length of 
the said TET holiday. Apart from any 
information pertaining to the request by 
the RO/AMC, the veteran may submit any 
other corroborating information towards 
confirmation of the claimed stressors.

2. Following a reasonable time for 
response, and only in the event the 
veteran files a response, the RO/AMC will 
readjudicate the claim with due regard to 
the Court's rulings in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 
Stated alternatively, if it is determined 
that he is not a "veteran of combat," 
determine whether the veteran sustained 
any in-service combat stressors. In 
ascertaining such status, the RO/AMC will 
forward any further information to the 
U.S. Army and Joint Services, Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315- 3802, and request 
that it provide any substantiating 
evidence that the veteran's unit (Company 
B, 725th Maintenance Battalion, 25th 
Infantry Division) underwent enemy mortar 
or rocket fire at its installation within 
the time periods specified by the 
veteran.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




